DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10841670. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by (see table below), or obvious in view of (see obviousness rejection below), the patented claims.


10841670
1. A method, comprising: receiving, at a router, an Ethernet signal from a first network device that is in an optical network using wavelength-division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, the Ethernet signal being generated based on an encrypted packet received from the second network device and including 
a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption; 





and adjusting an operation of the router in response to receiving the Ethernet signal and receiving the LLDP signal indicating that encryption is disabled on the first network device.
8. A method, comprising: receiving, at a router, an Ethernet signal from a first network device that is in an optical network using wavelength-division multiplexing (WDM) scheme and that is configured to communicate with a second network device via an optical line, the Ethernet signal being generated based on an encrypted packet received from the second network device and including a content, a checksum, and a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum, the Ethernet signal including information about at least one attribute of the optical line; and adjusting an operation of the router in response to receiving the Ethernet signal and receiving the LLDP signal indicating that encryption is disabled on the first network device, shutting down at least one communication interface on the router.
2. The method of claim 1, wherein the first network device includes a network switch.
9. The method of claim 8, wherein the first network device includes a network switch.
3. The method of claim 1, wherein the first network device includes a modem.
10. The method of claim 8, wherein the first network device includes a modem.
4. The method of claim 1, wherein the Ethernet signal further including a content and a checksum.
[from claim 8 – the Ethernet signal being generated based on an encrypted packet received from the second network device and including a content, a checksum]

5. The method of claim 1, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.
11. The method of claim 8, wherein the LLDP signal further represents available bandwidth in the optical line, and adjusting the operation of the router includes: in response to receiving the LLDP signal indicating a bandwidth in the optical line less than an expected value, adjusting a quality of service (QoS) of traffic transmitted from the router.
6. The method of claim 1, wherein adjusting the operation of the router includes: in response to receiving the Ethernet signal indicating a jitter level greater than a threshold value, depreciating a time resource in the optical line.
12. The method of claim 8, wherein adjusting the operation of the router includes: in response to receiving the Ethernet signal indicating a jitter level greater than a threshold value, depreciating a time resource in the optical line.
7. The method of claim 1, wherein the LLDP signal further represents expected latency in the optical line.
13. The method of claim 8, wherein the LLDP signal further represents expected latency in the optical line.
8. The method of claim 1, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router.
14. The method of claim 8, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing a status of port usage in the router.
9. The method of claim 1, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing timing of the router.
15. The method of claim 8, further comprising: transmitting a second Ethernet signal to the first network device, the second Ethernet signal representing timing of the router.
10. An apparatus, comprising: a first communication interface configured to be communicatively coupled, via an optical line, to a network device that is disposed in an optical network using a wavelength division multiplexing (WDM); a second communication interface configured to be communicatively coupled to a router via an Ethernet connection; and a signal generator operatively coupled to the first communication interface and the second communication interface, the signal generator configured to generate an Ethernet signal 


based on an encrypted packet received from the network device, 


the encrypted packet including a content and a checksum, the second communication interface configured to transmit the Ethernet signal to the router, the second communication interface configured to receive a second Ethernet signal transmitted by the router, the second Ethernet signal representing (1) a status of port usage in the router or (2) timing of the router.
1. An apparatus, comprising: a first communication interface configured to be communicatively coupled, via an optical line, to a network device that is disposed in an optical network using a wavelength division multiplexing (WDM); a second communication interface configured to be communicatively coupled to a router via an Ethernet connection; and a signal generator operatively coupled to the first communication interface and the second communication interface, the signal generator configured to generate an Ethernet signal including information about at least one attribute of the optical line between the first communication interface and the network device, the signal generator configured to generate the Ethernet signal based on an encrypted packet received from the network device, 
the encrypted packet including a content and a checksum, the second communication interface configured to transmit the Ethernet signal to the router, the second communication interface configured to receive a second Ethernet signal transmitted by the router, the second Ethernet signal representing (1) a status of port usage in the router or (2) timing of the router.
11. The apparatus of claim 10, wherein the network device includes a network switch.
2. The apparatus of claim 1, wherein the network device includes a network switch.
12. The apparatus of claim 10, wherein the network device includes a modem.
3. The apparatus of claim 1, wherein the network device includes a modem.
13. The apparatus of claim 10, wherein the signal generator is configured to generate the Ethernet signal including a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum.
4. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including a link-layer discovery protocol (LLDP) signal representing a status of an optical line encryption, the Ethernet signal being generated by decrypting the content and not decrypting the checksum.
14. The apparatus of claim 10, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing available bandwidth in the optical line.
5. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing available bandwidth in the optical line.
15. The apparatus of claim 10, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing expected latency in the optical line.
6. The apparatus of claim 1, wherein the signal generator is configured to generate the Ethernet signal including an LLDP signal representing expected latency in the optical line.
16. The apparatus of claim 10, wherein the optical line includes a primary route and a secondary route, and the Ethernet signal including an LLDP signal representing a selection of route between the primary route and the second route used for optical communication between the first communication interface and the network device.
7. The apparatus of claim 1, wherein the optical line includes a primary route and a secondary route, and the Ethernet signal including an LLDP signal representing a selection of route between the primary route and the second route used for optical communication between the first communication interface and the network device.
17. The apparatus of claim 10, wherein the Ethernet signal including information about at least one attribute of the optical line between the first communication interface and the network device.
[from claim 1 - the signal generator configured to generate an Ethernet signal including information about at least one attribute of the optical line between the first communication interface and the network device
19. A system, comprising: a first network switch; a second network switch communicatively coupled to the first network switch via an optical line using wavelength division multiplexing (WDM); and a router communicatively coupled to the first network switch via an Ethernet connection, the first network switch configured to generate a link-layer discovery protocol (LLDP) signal representing an encryption status of the optical line between the first network device and the second network device, the LLDP signal being generated based on an encrypted packet received from the second network switch, 
in response to receiving the LLDP signal indicating that encryption is disabled on the first network device.
16. A system, comprising: a first network switch; a second network switch communicatively coupled to the first network switch via an optical line using wavelength division multiplexing (WDM); and a router communicatively coupled to the first network switch via an Ethernet connection, the first network switch configured to generate a link-layer discovery protocol (LLDP) signal representing an encryption status of the optical line between the first network device and the second network device, the LLDP signal being generated based on an encrypted packet received from the second network switch and including a content and a checksum, 
in response to receiving the LLDP signal indicating that encryption is disabled on the first network device, the router shutting down at least one communication interface on the router.
20. The system of claim 19, wherein: at least one of the first network switch or the second network switch is configured to represent the encryption status of the optical line and send the LLDP signal in response to representing the encryption status of the optical line.
17. The system of claim 16, wherein: at least one of the first network switch or the second network switch is configured to represent the encryption status of the optical line and send the LLDP signal in response to representing the encryption status of the optical line.


Regarding claim 18, 10841670 recites the apparatus of claim 10, but for that patented claim set, does not also claim that the Ethernet signal indicates a jitter level. However, 10841670 recites this for the method claim set directed to the same invention. Patented claim 12 recites “in response to receiving the Ethernet signal indicating a jitter level greater than a threshold value, depreciating a time resource in the optical line.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the jitter indication in the Ethernet signal of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (cited during parent application prosecution):
US Patent Application Publication No. 2016/0248623, 2004/0028409, 2013/0279909, 2002/0080475, 2016/0134527
US Patent No. 6976087, 7756027, 8989199

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636